DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4, 14 and 16-17 are objected to because of the following informalities:  “leadscrew” in line 2 of claims 3 and 16 should be --a leadscrew--; and “a spa” in line 4 of claim 14 should be --the spa--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 6,795,984 (hereinafter Brady).
Regarding claim 1, Brady discloses a cover lift system (Fig. 1) for a spa comprising a lifter handle (1) having an upper arm (9) and a lower arm (7) telescopically connected to the upper arm, the upper arm being configured for operative connection to a cover of a spa, and the lower arm being configured for pivotal connection to a base of the spa; and an adjuster mechanism (see col. 2, lines 41-51) associated with the lifter handle for selectively adjusting a length of the lifter handle in dependence upon a size of the spa.

Regarding claim 6, the cover lift system of claim 1, further comprising a breakaway mechanism (4b, 4c, 4e) configured to limit an amount of torque seen by the lifter handle during a covering or uncovering operation of the spa (see col. 2, lines 64-67).
Regarding claim 7, the cover lift system of claim 1, further comprising a first coupling member (5) associated with the upper arm, the first coupling member being configured to matingly engage a second coupling member (see col. 3, lines 11-35) associated with a crossbar (13) that extends through the cover of the spa.
Regarding claim 8, the cover lift system of claim 7, further comprising a third coupling member (7a) associated with the lower arm (7), the third coupling member being configured to matingly engage a shaft insert (4) of a lift-assist mechanism.
	Regarding claim 9, the cover lift system of claim 8, wherein the third coupling member (7a) and the shaft insert (4) have geometries (see Fig. 2) that allow for a 
	Regarding claim 10, the cover lift system of claim 9, wherein one of the third coupling member and the shaft insert has a stepped end (4a, 4b) that is receivable in a corresponding stepped slot (3c) in the other of the third coupling member and the shaft insert.
	Regarding claim 11, the cover lift system of claim 10, wherein the degree of rotational misalignment can inherently be about 20 degrees via the user movement of the spa cover.
	Regarding claim 12, the cover lift system of claim 1, further comprising a mounting bracket (3, 4, 19, 19a in Fig. 2) operatively connected to the lower arm (7), the mounting bracket being configured to attach the cover lift system to an external side of a frame of the spa.
		
	Regarding claim 13, Brady discloses a spa comprising a lifter handle (1) having a first end (about 5) configured for connection to a cover (15) of a spa, and a second end (about 7a in Fig. 2) configured for connection to a base (6) of the spa; and a breakaway mechanism (4b, 4c, 4e) configured to limit an amount of torque seen by the lifter handle during a covering or uncovering operation of the spa (see col. 2, lines 64-67). 
	Regarding claim 14, the cover lift system of claim 13, wherein the lifter handle (1) having an upper arm (9) and a lower arm (7) telescopically connected to the upper arm, the upper arm being configured for operative connection to the cover of the spa, and the lower arm being configured for pivotal connection (about 7a in Fig. 2) to the base of the 
	Regarding claim 18, the cover lift system of claim 14, further comprising a coupling member (7a) associated with the lower arm configured to matingly engage a shaft (4) of a lift-assist mechanism (3, 4, 19, 19a, 11 in Fig. 2); wherein the coupling member and the shaft have geometries (3a-3c, 4a-4e) that allow for a degree of rotational misalignment (the degree of misalignment is defined by channel 3c where the point of alignment is defined by the position of lower arm 7 with respect to the shaft 4 when the spa cover is in a closed position, wherein arm 7 will be misaligned as it is being rotated into the spa cover’s open position as limited by channel 3c) between the coupling member and the shaft when mating the coupling member to the shaft.
	Regarding claim 19, the method as claimed is inherent during the assembly of the Brady cover lift system of claim 13 discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady, as discussed above, in view of US 2006/0075941 (hereinafter Seidl).
Brady teaches the adjuster mechanism except for it being a linear actuator housed within the upper arm and the lower arm. The linear actuator includes a leadscrew in fixed longitudinal position within the upper arm and a nut in fixed position within the lower arm; wherein the leadscrew is threadedly received by the nut. The leadscrew includes a drive head accessible through an upper end of the upper arm; wherein the leadscrew is rotatable via the drive head to adjust the distance between the first point and the second point. However, Brady suggests that other well-known length adjustment mechanism can be employed. Attention is directed to the Seidl reference which teaches an analogous cover lift system utilizing another length adjustment mechanism having a linear actuator housed within the upper arm and the lower arm. The linear actuator includes a leadscrew in fixed longitudinal position within the upper arm and a nut in fixed position within the lower arm; wherein the leadscrew is threadedly received by the nut. The leadscrew includes a drive head accessible through an upper end of the upper arm; wherein the leadscrew is rotatable via the drive head to adjust the distance between the first point and the second point. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the adjuster mechanism of Brady with the adjuster mechanism as taught by Seidl, wherein doing so would merely be substituting equivalents known for the same purpose.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,519,680. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of that in U.S. Patent No. 10,519,680.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coleman et al. teaches an analogous cover lift system having a linear actuator assembly, which is a feature of the instant invention not being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754